Coxe, J.
All the parties interested—the creditors, the assignee, and the bankrupt—consented that the entire subject of compensation to the assignee be referred to the register in charge. He heard the parties at length, and made his report, awarding $250 in view of the protracted and successful litigation carried on by the assignee. The report has not been filed or excepted to. Though technical objections might be urged to this manner of presenting the case, I have, under the provisions of general order No. 30, considered it my duty to examine the question de novo. The opinion of the register, who for some time has had personal knowledge of the matters in controversy, is entitled to great weight, and, in these circumstances, I do not feel justified in disturbing it. The finding of the register that, in addition to the ordinary and usual duties in such matters., the assignee “was engaged in litigation from the beginning of his trust (October, 1877,) until May, 1884, and in such litigation succeeded in reducing a claim upon the assets of the estate from $32,000 to about $300,” seems to be fully sustained by the proof, and is sufficient to justify the granting of the small allowance reported by him.
The report of the register is confirmed, and, with the concurrence of the circuit judge, an additional allowance of $250 is awarded to the assignee.